UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory 7389 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 1680-1140 West Pender Street ###-##-#### Vancouver, British ColumbiaCanadaV6E 4G1 (I.R.S. Employer Identification No.) (Address of principal executive offices) Registrant’s
